EXHIBIT 10.4.6

 

FIFTH LEASE MODIFICATION AGREEMENT

 

FIFTH LEASE MODIFICATION AGREEMENT (hereinafter called this “Agreement”) dated
as of the 15th day of December, 2005 between BFP ONE LIBERTY PLAZA CO. LLC,
having an office c/o Brookfield Financial Properties, L.P., Three World
Financial Center, 200 Vesey Street, 11th Floor, New York, New York 10281-1021
(hereinafter called “Landlord”), and ARCH INSURANCE COMPANY, a Missouri
corporation, having an office at One Liberty Plaza, 165 Broadway, New York, New
York 10006 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS:

 

A.                                   Landlord and Tenant have heretofore entered
into a certain lease dated September 26, 2002, as amended by that certain First
Lease Modification Agreement (hereinafter called the “First Modification”) dated
as of May 7, 2003, by that certain Second Lease Modification Agreement
(hereinafter called the “Second Modification”) dated as of July 31, 2003, by
that certain Third Lease Modification Agreement (hereinafter called the “Third
Modification”) dated as of February 18, 2004, by that certain Fourth Lease
Modification Agreement (hereinafter called the “Fourth Modification”) dated as
of May 13, 2004, and by that certain Substitution of Storage Space Agreement
(hereinafter called the “Storage Substitution Agreement”) dated as of
September 30, 2004 (such lease, as the same has been and may hereafter be
further amended, being hereinafter called the “Lease”), with respect to the
entire rentable area of

 

1

--------------------------------------------------------------------------------


 

the fifty-third (53rd) and seventeenth (17th) floors of the building, a portion
of the sixteenth (16th) floor of the building (the “16th Floor Existing Space”),
and storage space located on the concourse level of the building (such space
being hereinafter collectively called the “Existing Premises”), in the building
known as One Liberty Plaza, 165 Broadway, New York, New York (hereinafter called
the “Building”) for a term expiring on January 31, 2014 with respect to the
portions of the Existing Premises located on the 53rd and 17th floors of the
Building and the storage space located on the concourse level, and on March 31,
2007 with respect to the 16th Floor Existing Space, or on such earlier date upon
which the term may expire or be terminated pursuant to any conditions of
limitation or other provisions of the Lease or pursuant to law; and

 

B.                                     Landlord and Tenant hereby desire to
modify the Lease to provide for the inclusion therein of additional space
located on the sixteenth (16th) floor of the Building and the extension of the
term of the Lease with respect to the 16th Floor Existing Space, upon and
subject to the terms and conditions hereinafter more particularly set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       DEFINED TERMS.  All capitalized terms
contained in this Agreement and not otherwise defined herein shall, for purposes
hereof, have the same meanings ascribed to them in the Lease.

 

2

--------------------------------------------------------------------------------


 

2.                                       ADDED SPACE.  Effective during the
period commencing on the date (hereinafter called the “16th Floor Additional
Space Inclusion Date”) that Landlord substantially completes the work described
in Paragraph 6 hereof and delivers the 16th Floor Additional Space to Tenant in
the condition described in Paragraph 6 hereof, and ending on the New 16th Floor
Expiration Date (as hereinafter defined in Paragraph 3(a) hereof), there shall
be added to and included in the Existing Premises the following additional space
in the Building, to wit:

 

The portion of the sixteenth (16th) floor of the Building, substantially as
shown hatched on the floor plan annexed hereto as Exhibit A (hereinafter called
“16th Floor Additional Space”), which the parties hereto agree contains 4,968
rentable square feet.

 

Landlord does hereby lease to Tenant and Tenant does hereby hire from Landlord
the 16th Floor Additional Space subject and subordinate to all superior leases
and superior mortgages as provided in the Lease and upon and subject to all the
covenants, agreements, terms and conditions of the Lease as supplemented by this
Agreement (other than Article 36 of the Lease, Section 38.05 of the Lease, and
Paragraphs 4, 5, 6 and 8 of the First Modification, and Paragraphs 5, 6, 7(b), 8
and 10 of the Second Modification, Paragraphs 4, 5, 6, 7 and 8 of the Third
Modification, Paragraphs 4, 5 and 7 of the Fourth Modification and Paragraphs 4,
5, 7 and 8 of the Storage Substitution Agreement).  From and after the 16th
Floor Additional Space Inclusion Date, the term “Premises” as defined in the
Lease will be deemed to include the Existing Premises and the 16th Floor
Additional Space.

 

3

--------------------------------------------------------------------------------


 

3.                                       16TH FLOOR EXISTING SPACE EXTENSION. 
The term of the Lease with respect to the 16th Floor Existing Space (which is
currently scheduled to expire on March 31, 2007) is hereby extended for an
additional three (3) years commencing on April 1, 2007 (the “16th Floor Existing
Space Adjustment Date”) so that the term of the Lease with respect to the 16th
Floor Existing Space (and the term of the Lease with respect to the 16th Floor
Additional Space) shall end and expire at 11:59 p.m. on March 31, 2010
(hereinafter called the “New 16th Floor Expiration Date”), or on such earlier
date upon which said term may expire or be terminated pursuant to any conditions
of limitation or other provisions of the Lease or pursuant to law.  From and
after the date hereof, Paragraph 8 of the Third Modification is hereby deleted
in its entirety and shall be of no further force and effect.

 

4.                                       LEASE MODIFICATION.

 

(a)                                  Effective during the period commencing on
the 16th Floor Additional Space Inclusion Date and ending on the New 16th Floor
Expiration Date (i.e., March 31, 2010), the Lease shall be modified as follows:

 

(1)                                  The Fixed Rent payable by Tenant pursuant
to Section 1.04(a) of the Lease (as modified by Paragraph 3(a) of the First
Modification, Paragraph 4(a) of the Second Modification, Paragraph 3(a) of the
Third Modification, Paragraph 3(a) of the Fourth Modification, and Paragraph
3(a) of the Storage Substitution Agreement, respectively) shall be increased by
the sum of ONE HUNDRED SEVENTY-THREE THOUSAND EIGHT HUNDRED EIGHTY AND 00/100
($173,880.00) DOLLARS per

 

4

--------------------------------------------------------------------------------


 

annum [or $14,490.00 per month], calculated on an annual basis at the rate of
$35 per rentable square foot, on account of the inclusion of the 16th Floor
Additional Space.

 

(2)                                  With respect to the Additional Charges
payable pursuant to Article 3 of the Lease (hereinafter called the “Basic
Escalation Payments”) with respect to the Existing Premises, there shall be
computed, in addition to the Basic Escalation Payments, escalation payments with
respect to increases on account of Taxes and Operating Expenses attributable to
the 16th Floor Additional Space.  Additional Charges with respect to Taxes and
Operating Expenses with respect to the 16th Floor Additional Space shall be
computed in the same manner as adjustments of rent with respect to Taxes and
Operating Expenses for the purpose of the Basic Escalation Payments, except that
for the purpose of such computations with respect to the 16th Floor Additional
Space:

 

(i)                                     The “Base Operating Amount”, as such
term is defined in Section 3.01(a) of the Lease (as modified by Paragraph
4(b)(i) of the Second Modification as modified by Paragraph 3(b)(i) of the Third
Modification), shall mean the Operating Expenses incurred for the Operating Year
commencing on January 1, 2006;

 

(ii)                                  The “Base Tax Amount”, as such term is
defined in Section 3.01(b) of the Lease (as modified by Paragraph 3(c)(i) of the
First Modification, Paragraph 4(b)(ii) of the Second Modification, Paragraph
3(b)(ii) of the Third Modification, Paragraph 3(b)(ii) of the Fourth
Modification and Paragraph 3(b)(i) of the Storage Substitution Agreement,
respectively), shall mean one-half of the sum of (x) the Taxes for the Tax Year
commencing July 1, 2005 and (y) the Taxes for the Tax Year commencing July 1,
2006, both as finally determined; and

 

(iii)                               “Tenant’s Share”, as such term is defined in
Section 3.01(i) of the Lease (as modified by Paragraph 3(c)(ii) of the First
Modification, Paragraph 4(b)(iii) of the Second Modification, Paragraph
3(b)(iii) of the Third Modification, Paragraph 3(b)(iii) of the Fourth
Modification and Paragraph 3(b)(ii) of the Storage Substitution Agreement,
respectively), shall mean 0.23 (0.23%) percent with respect to 16th Floor
Additional Space.

 

5

--------------------------------------------------------------------------------


 

(3)                                  Electrical service shall be supplied to the
16th Floor Additional Space on a submetered basis in accordance with the terms
and provisions of Article 14 of the Lease, except that for purposes hereof, the
words “seven (7) watts” set forth in the first (1st) and second (2nd) sentences
of Section 14.08 of the Lease shall be deleted and replaced with the words “six
(6) watts”, and Tenant agrees to purchase from Landlord or from a meter company
designated by Landlord all electricity consumed, used or to be used in the 16th
Floor Additional Space in accordance with Article 14.

 

(b)                                 Effective during the period commencing on
the 16th Floor Existing Space Adjustment Date (i.e., April 1, 2007) and ending
on the New 16th Floor Expiration Date, the Lease shall be modified as follows:

 

(1)                                  The Fixed Rent payable by Tenant pursuant
to Section 1.04(a) of the Lease (as modified by Paragraph 3(a) of the First
Modification, Paragraph 4(a) of the Second Modification, Paragraph 3(a) of the
Third Modification, Paragraph 3(a) of the Fourth Modification, Paragraph 3(a) of
the Storage Substitution Agreement and Paragraph 4(a)(i) of this Agreement,
respectively) shall be modified, with respect to the 16th Floor Existing Space,
to the sum of EIGHT HUNDRED NINETEEN THOUSAND EIGHT HUNDRED FIVE AND 00/100
($819,805.00) DOLLARS per annum [or $68,317.09 per month], calculated on an
annual basis at the rate of $35 per rentable square foot.

 

6

--------------------------------------------------------------------------------


 

(2)                                  For the purposes of calculating the
Additional Charges payable by Tenant pursuant to Article 3 of the Lease with
respect to the 16th Floor Existing Space, the following terms shall apply:

 

(i)             The “Base Operating Amount”, as such term is defined in
Section 3.01(a) of the Lease (as modified by Paragraph 4(b)(i) of the Second
Modification as modified by Paragraph 3(b)(i) of the Third Modification), shall
mean the Operating Expenses incurred for the Operating Year commencing on
January 1, 2006; and

 

(ii)          The “Base Tax Amount”, as such term is defined in
Section 3.01(b) of the Lease (as modified by Paragraph 3(c)(i) of the First
Modification, Paragraph 4(b)(ii) of the Second Modification, Paragraph
3(b)(ii) of the Third Modification, Paragraph 3(b)(ii) of the Fourth
Modification and Paragraph 3(b)(i) of the Storage Substitution Agreement,
respectively), shall mean one-half of the sum of (x) the Taxes for the Tax Year
commencing July 1, 2005 and (y) the Taxes for the Tax Year commencing July 1,
2006, both as finally determined.

 

5.                                       16TH FLOOR ADDITIONAL SPACE RENT
ABATEMENT. Notwithstanding the foregoing provisions of Paragraph 4(a)(1) above,
provided that Tenant is not then in default, after notice and the expiration of
any applicable cure periods, under any of the terms, provisions or conditions of
the Lease (as modified hereby), the increase in the Fixed Rent payable hereunder
with respect to 16th Floor Additional Space only shall be abated during the
period (hereinafter called the “16th Floor Additional Space Abatement Period”)
commencing on the 16th Floor Additional Space Inclusion Date and ending on the
date which is one hundred eighty (180) days following the 16th Floor Additional

 

7

--------------------------------------------------------------------------------


 

Space Inclusion Date; provided that Tenant shall pay the Additional Charges with
respect to the 16th Floor Additional Space during the 16th Floor Additional
Space Abatement Period, including, without limitation, the Additional Charges
attributable to Tenant’s consumption of electricity in the 16th Floor Additional
Space pursuant to Paragraph 4(a)(3) above.  There shall be no abatement of the
Fixed Rent or Additional Charges with respect to the Existing Premises.

 

6.                                       CONDITION OF 16TH FLOOR ADDITIONAL
SPACE/LANDLORD’S WORK.  Tenant agrees to accept possession of the 16th Floor
Additional Space “as is” in the condition and state of repair in which it exists
as of the date hereof and understands and agrees that Landlord is not required
to perform any work, supply any materials, incur any expense or provide any
allowance or contribution in connection with preparing the 16th Floor Additional
Space for Tenant’s occupancy; provided, however, Landlord shall, at its sole
expense, using materials and finishes of a type and quality designated by
Landlord as standard for the Building and in compliance with all applicable
legal requirements, install a demising wall and door connecting the 16th Floor
Additional Space to the common corridor as more particularly set forth on
Exhibit B attached hereto (hereinafter called “Landlord’s Demising Wall Work”),
and shall deliver the 16th Floor Additional Space to Tenant in “broom clean”
condition.  Landlord’s Demising Wall Work shall be commenced promptly following
the date upon which this Agreement has been executed by both Landlord and Tenant
and a fully-executed counterpart thereof has been delivered to Tenant, and shall
be performed in a diligent manner.  Tenant shall execute and deliver to Landlord
such documents that Landlord may reasonably request from time to time to
acknowledge the occurrence of the 16th Floor Additional Space Inclusion Date;
provided, however, that the failure of Landlord to request, or the failure of
Tenant to execute, such documentation shall have no effect whatsoever on the
obligations of Tenant hereunder.  Landlord agrees to deliver an ACP-5 covering
the 16th

 

8

--------------------------------------------------------------------------------


 

Floor Additional Space promptly after Tenant has delivered to Landlord:
(i) final plans and/or specifications (which plans and/or specifications shall
have been approved by Landlord) describing Tenant’s 16th Floor Additional Space
Work (as hereinafter defined), and (ii) true and complete copies of all
necessary governmental permits and certificates for the commencement and
performance of Tenant’s 16th Floor Additional Space Work.

 

7.                                       TENANT’S 16TH FLOOR ADDITIONAL SPACE
WORK.

 

(a)                                  Tenant hereby covenants and agrees that
Tenant shall, at Tenant’s sole cost and expense, and in a good and workmanlike
manner, make and complete the work and installations to be performed by Tenant
to prepare the 16th Floor Additional Space for Tenant’s occupancy (hereinafter
called “Tenant’s 16th Floor Additional Space Work”) in accordance with the
provisions set forth in Articles 11 and 38 of the Lease (other than the
provisions of Section 38.05 thereof), except that for purposes hereof, all
references therein to the terms “Tenant’s Work” and “Premises” shall be deemed
to mean Tenant’s 16th Floor Additional Space Work and the 16th Floor Additional
Space, respectively.

 

(b)(1)                   Landlord shall allow Tenant a work allowance in the
aggregate amount of TWO HUNDRED NINETY THOUSAND NINE HUNDRED NINETY-FIVE AND
00/100 ($290,995.00) DOLLARS (hereinafter called the “16th Floor Additional
Space Work Credit”), which 16th Floor Additional Space Work Credit shall be
applied solely against the cost and expense of the actual construction work to
be performed by Tenant to

 

9

--------------------------------------------------------------------------------


 

prepare the 16th Floor Additional Space for Tenant’s occupancy (hereinafter
called the “Tenant’s 16th Floor Additional Space Work”) and the cost and expense
of the actual construction work to be performed by Tenant to prepare additional
improvements to the 16th Floor Existing Space (“Tenant’s 16th Floor Existing
Space Work”; together with Tenant’s 16th Floor Additional Space Work, “Tenant’s
16th Floor Work”).  In the event that the cost and expense of Tenant’s 16th
Floor Work shall exceed the amount of the 16th Floor Additional Space Work
Credit, Tenant shall be entirely responsible for such excess.  If Tenant does
not use all or any part of the 16th Floor Additional Space Work Credit, then the
16th Floor Additional Space Work Credit shall be reduced accordingly.

 

(2)                                  Provided that Tenant is not in default of
any of the terms and conditions of the Lease, the 16th Floor Additional Space
Work Credit shall be payable by Landlord to Tenant in installments as Tenant’s
16th Floor Work progresses, but in no event more frequently than monthly;
provided, however, that in no event shall Tenant be entitled to any payment for
any portion of Tenant’s 16th Floor Existing Space Work unless and until Tenant
has substantially completed Tenant’s 16th Floor Additional Space Work in
accordance with Tenant’s final plan.  Tenant shall deliver to Landlord a written
request for disbursement (each called a “Tenant Requisition”), which shall be
accompanied by: (1) paid invoices from the contractors and subcontractors
performing the portion of Tenant’s 16th Floor Work referenced in such Tenant
Requisition, (2) a certificate signed by Tenant’s architect and an officer of
Tenant certifying that the portions of Tenant’s 16th Floor Work represented by
the aforesaid invoices and referenced in such Tenant Requisition has been
satisfactorily completed in accordance

 

10

--------------------------------------------------------------------------------


 

with the Tenant’s final plan with respect to Tenant’s 16th Floor Work, as
approved by Landlord, and (3) partial lien waivers (in recordable form and form
satisfactory to Landlord) from the contractors, subcontractors and all
materialmen who shall have performed any such work releasing Tenant from all
liability for the same.  Landlord shall be permitted to retain from each
disbursement an amount equal to five (5%) percent of the amount requested to be
disbursed by Tenant.  The aggregate amount of the retainages shall be paid by
Landlord to Tenant upon completion of Tenant’s 16th Floor Work and upon receipt
from Tenant of (i) a certificate signed by Tenant’s architect and an officer of
Tenant certifying that Tenant’s 16th Floor Work has been satisfactorily
completed in accordance with Tenant’s final plan, (ii) final “as-built” drawings
as required pursuant to Section 11.08 of the Lease, and all sign-offs,
inspection certificates and any permits required to be issued by the New York
City Building Department, Fire Department and by any other governmental entities
having jurisdiction thereover with respect to the 16th Floor Additional Space,
and (iii) a general release from all contractors and subcontractors performing
Tenant’s 16th Floor Work releasing Landlord and Tenant from all liability for
any Tenant’s 16th Floor Work.

 

(3)                                  At any and all times during the progress of
Tenant’s 16th Floor Work, representatives of Landlord shall have the right of
access to the 16th Floor Additional Space and the 16th Floor Existing Space and
inspection thereof and Landlord shall have the right to withhold payment of any
portion of the 16th Floor Work Credit representing the reasonably estimated cost
of any such work not being performed in a manner reasonably satisfactory to
Landlord; provided, however, that Landlord shall incur

 

11

--------------------------------------------------------------------------------


 

no liability, obligation or responsibility to Tenant or any third party by
reason of such access and inspection.

 

(4)                                  The 16th Floor Additional Space Work Credit
is being given for the benefit of Tenant only.  No third party shall be
permitted to make any claims against Landlord or Tenant with respect to any
portion of the 16th Floor Additional Space Work Credit.

 

8.                                       NOTICES.  Article 29 of the Lease shall
be modified by deleting the address to which notices to Landlord shall be sent
and replacing same with the following:

 

“If to Landlord:

 

BFP ONE LIBERTY PLAZA CO. LLC

c/o Brookfield Financial Properties, L.P.

Three World Financial Center

200 Vesey Street, 11th Floor

New York, New York 10281-1021

Attention: Senior Vice President/Director of Leasing

 

with a copy to:

 

BFP ONE LIBERTY PLAZA CO. LLC

c/o Brookfield Financial Properties, L.P.

Three World Financial Center

200 Vesey Street, 11th Floor

New York, New York 10281-1021

Attention: General Counsel.”

 

9.                                       BROKER.  Landlord and Tenant each
covenant, warrant and represent that no broker or agent except CB Richard
Ellis, Inc. (hereinafter called the “Broker”) was instrumental in bringing about
or consummating this Agreement and that neither had

 

12

--------------------------------------------------------------------------------


 

any conversations or negotiations with any broker or agent except the Broker
concerning the leasing of the 16th Floor Additional Space and the extension of
the term with respect to the 16th Floor Existing Space.  Tenant agrees to
indemnify and hold harmless Landlord against and from any claims for any
brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, arising out of any conversations or negotiations had by Tenant with
any broker or agent other than the Broker with respect to this Agreement. 
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker or agent other than the Broker with respect to this Agreement. 
Landlord agrees that it shall pay to the Broker any commission or compensation
to which the Broker may be entitled in connection with this Agreement pursuant
to a separate agreement between Landlord and the Broker.

 

10.                                 RATIFICATION OF LEASE TERMS.  Except as
modified by this Agreement, the Lease and all of the covenants, agreements,
terms and conditions thereof shall remain in full force and effect and are
hereby in all respects ratified and confirmed.

 

11.                                 BINDING EFFECT.  The covenants, agreements,
terms, provisions and conditions contained in this Agreement shall be binding
upon and enure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns.

 

13

--------------------------------------------------------------------------------


 

12.                                 WRITTEN MODIFICATIONS.  This Agreement may
not be changed or terminated orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
termination or discharge is sought.

 

13.                                 GOVERNING LAW.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
York.

 

14.                                 COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which shall, when executed, be
deemed to be an original and all of which shall be deemed to be one and the same
instrument.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BFP ONE LIBERTY PLAZA CO. LLC, Landlord

 

 

 

 

 

By:

                  /s/ Jeremiah B. Larkin

 

 

 

Name: Jeremiah B. Larkin

 

 

Title: Senior Vice President, Director of
Leasing

 

 

 

 

 

 

 

ARCH INSURANCE COMPANY, a Missouri
corporation, Tenant

 

 

 

 

 

By:

     /s/ Mark D. Lyons

 

 

 

Name:  Mark D. Lyons

Title:  Executive Vice President

 

15

--------------------------------------------------------------------------------